Citation Nr: 1204031	
Decision Date: 02/03/12    Archive Date: 02/13/12

DOCKET NO.  09-15 017	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas
 
 
THE ISSUES
 
1.  Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for a neck injury.
 
2.  Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder.
 
3.  Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for a right leg disorder.
 
4.  Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for diabetes mellitus, type II, to include as due to herbicide exposure.
 
5.  Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for hypertension.
 
6.  Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for visual impairment.
 
7.  Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for headaches.
 
8.  Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for right shoulder injury.
 
9.  Entitlement to service connection for a neck injury.
 
10.  Entitlement to service connection for an acquired psychiatric disorder, to include PTSD.
 
11.  Entitlement to service connection for a right leg disorder.
 
12.  Entitlement to service connection for left hand arthritis.
 
13.  Entitlement to service connection for right hand arthritis.
 
14.  Entitlement to service connection for left arm numbness.
 
15.  Entitlement to service connection for right arm numbness.
 
16.  Entitlement to service connection for a left rotator cuff injury.
 
17.  Entitlement to a rating in excess of 20 percent for a lumbar strain, with healed compression fractures at D12, L1 and L2.
 
18.  Entitlement to total disability based upon individual unemployability (TDIU)
 
 

REPRESENTATION
 
Appellant represented by: Disabled American Veterans
 
 
WITNESSES AT HEARING ON APPEAL
 
Veteran, his son, his brother
 
 
ATTORNEY FOR THE BOARD
 
M. H. Stubbs, Associate Counsel
 
 
INTRODUCTION
 
The Veteran served on active duty from September 1974 to January 1979.
 
These matters come before the Board of Veterans' Appeals (Board) on appeal from a July 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  
 
A personal hearing was held in May 2011 before the undersigned Veterans Law Judge sitting in Waco, Texas.  A transcript of the hearing is contained in the record.
 
The issue of entitlement to compensation under 38 U.S.C.A. § 1151 for a kidney disorder has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  
 
Issues 6 through 18 listed above are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT
 
1.  In May 2000, the RO denied entitlement to service connection for a neck disability; the Veteran did not appeal this decision. 
 
2.  Evidence associated with the record since the May 2000 decision relates to an unestablished fact necessary to substantiate the claim and raises a reasonable possibility of substantiating the claim of entitlement to service connection for a neck disability.
 
3.  In April 2003, the RO denied entitlement to service connection for PTSD; the Veteran did not appeal this decision.
 
4.  Evidence associated with the record since the April 2003 decision relates to an unestablished fact necessary to substantiate the claim and raises a reasonable possibility of substantiating the claim of entitlement to service connection for an acquired psychiatric disorder.
 
5.  In May 2000, the RO denied entitlement to service connection for a right leg disorder; the Veteran did not appeal this decision.
 
6.  Evidence associated with the record since the May 2000 decision relates to an unestablished fact necessary to substantiate the claim and raises a reasonable possibility of substantiating the claim of entitlement to service connection for a right leg disorder.
 
7.  In April 2003, the RO denied entitlement to service connection for diabetes mellitus; the Veteran did not appeal this decision.
 
8.  Evidence associated with the record since the April 2003 decision does not relate to an unestablished fact necessary to substantiate the claim and does not raise a reasonable possibility of substantiating the claim of entitlement to service connection for diabetes mellitus.
 
9.  In April 2003, the RO denied entitlement to service connection for hypertension; the Veteran did not appeal this decision.
 
10.  Evidence associated with the record since the April 2003 decision does not relate to an unestablished fact necessary to substantiate the claim and does not raise a reasonable possibility of substantiating the claim of entitlement to service connection for hypertension.
 

CONCLUSIONS OF LAW
 
1.  The May 2000 rating decision that denied service connection for a neck disability is final.  38 U.S.C.A. § 7105 (West 2002 & Supp. 2011); 38 C.F.R. § 20.1103 (2011). 
 
2.  New and material evidence has been received to reopen the claim of entitlement to service connection for a neck disability.  38 U.S.C.A. § 5108 (West 2002 & Supp. 2011); 38 C.F.R. § 3.156 (2011). 
 
3.  The April 2003 decision that denied service connection for PTSD is final.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103. 
 
4.  New and material evidence has been received to reopen the claim of entitlement to service connection for an acquired psychiatric disability.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156. 
 
5.  The May 2000 decision that denied service connection for a right leg disorder is final.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.

6.  New and material evidence has been received to reopen the claim of entitlement to service connection for a right leg disorder.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156. 
 
7.  The April 2003 decision that denied service connection for diabetes mellitus is final.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103. 
 
8.  New and material evidence has not been received to reopen the claim of entitlement to service connection for diabetes mellitus.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156. 
 
9.  The April 2003 decision that denied service connection for hypertension is final.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103. 
 
10.  New and material evidence has not been received to reopen the claim of entitlement to service connection for hypertension.  38 U.S.C.A. § 5108; 38C.F.R. § 3.156. 
 
 
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS
 
The Veterans Claims Assistance Act of 2000 (VCAA)
 
The requirements of the VCAA, Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100 , 5102, 5103, 5103A, 5106, 5107, and 5126, have been met.  There is no issue as to providing an appropriate application form or completeness of the application.  VA notified the Veteran in March and August 2007 of the information and evidence needed to substantiate and complete a claim, to include notice of what part of that evidence is to be provided by the claimant, what part VA will attempt to obtain, and how disability ratings and effective dates are assigned.  See 38 C.F.R. § 3.159(b)(1).  The letters also informed the Veteran of the reason his prior claims were denied and of what type evidence would meet the standard of new and material evidence.  See Kent v. Nicholson, 20 Vet. App. 1 (2006).  
 
VA has made reasonable efforts to obtain relevant records adequately identified by the Veteran.  Specifically, the information and evidence that have been associated with the claims file include the Veteran's service treatment, VA treatment records, examination reports, and lay statements.  The Board notes the Veteran may be receiving Social Security benefits.  The Veteran has reported that he receives benefits based on his lumbar spine disorder.  As neither the Veteran nor the evidence demonstrates that Social Security records have a reasonable possibility of helping to substantiate the claim, no further action is required.  See Golz v. Shinseki, 590 F.3d 1317, 1320   (Fed. Cir. 2010). 
 
Laws and Regulations
 
A rating decision becomes final and is not subject to revision on the same factual basis unless a notice of disagreement is filed within one year of the notice of the decision.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 20.302, 20.1103.  
 
If a claim of entitlement to service connection has been previously denied and that decision became final, the claim can be reopened and reconsidered only if new and material evidence is presented with respect to that claim.  38 U.S.C.A. § 5108 (West 2002); Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).
 
VA must review all the evidence submitted since the last final rating decision in order to determine whether the claim may be reopened.  See Hickson v. West, 12 Vet. App. 247, 251 (1999).  
 
New evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).
 
Furthermore, the United States Court of Appeals for the Federal Circuit has indicated that evidence may be considered new and material if it contributes "to a more complete picture of the circumstances surrounding the origin of a veteran's injury or disability, even where it will not eventually convince the Board to alter its ratings decision."  Hodge v. West, 115 F.3d 1356, 1363 (Fed. Cir. 1998).
 
For purposes of determining whether new and material evidence has been received to reopen a finally adjudicated claim, the recently submitted evidence will be presumed credible.  See Kutscherousky v. West, 12 Vet. App. 369, 371 (1999) (per curium) (holding that the "presumption of credibility" doctrine continues to be precedent).
 
Factual Background and Analyses
 
Neck Injury
 
In a July 1984 rating decision, the RO denied entitlement to service connection for a neck disorder as physical examination of the cervical spine revealed full motion, no muscle spasm, and no soft tissue masses.  X-rays did not reveal evidence of fracture, dislocation or significant degenerative disease. 
 
In a May 2000 rating decision, the RO denied entitlement to service connection for a neck disability, finding that new and material evidence had not been submitted.  The RO incorrectly noted that new and material evidence needed to pertain to evidence of service incurrence of a neck disability, as opposed to evidence of a current neck disability.  The Veteran did not, however, and the decision is therefore final.  See 38 U.S.C.A. § 7105 ; 38 C.F.R. § 20.1103.
 
Evidence of record at the time of the May 2000 decision included service treatment records, VA medical records and examination reports, and various lay statements.  Service treatment records contain complaints of and treatment for neck pain and stiffness.  A May 1984 VA examination diagnosed the Veteran with residuals of an injury to his neck and low back.  The Veteran had subjective complaints of intermittent pain in his neck.  As noted above, in the July 1984 VA examination, the RO noted there was no objective evidence of a neck disorder and denied service connection based upon no evidence of a current disorder.  In January 1988, x-rays revealed minimal degenerative changes involving the cervical spine, which a VA examiner noted were not "significant abnormalities."  The May 2000 rating decision incorrectly noted that the Veteran had previously been denied service connection for neck pain, as neck pain was not shown in service.  The RO then continued a denial of service connection based upon no new and material evidence having been submitted.
 
Evidence added to the record since May 2000 includes treatment records which diagnose significant multilevel neural foraminal stenosis of the cervical spine.  
 
Interpreting the May 2000 rating decision to have denied service connection based upon no new and material evidence having been submitted since the July 1984 rating decision, the Board finds that the evidence the Veteran needed to submit to reopen his claim was evidence of a current disability, as this was the reason he was denied in July 1984.  As evidence submitted since May 2000 includes evidence of a current neck disability, and the existence of a current disorder is material in that it relates to an unestablished fact and raises a reasonable possibility of substantiating the claim, thus, the claim is reopened.  38 U.S.C.A. § 5108.
 
Acquired Psychiatric Disorder 
 
In an April 2003 rating decision, the RO denied entitlement to service connection for PTSD as the Veteran was not shown to have any psychiatric disorder in service or associated with his in-service motor vehicle accidents.  The Veteran did not appeal this decision and it is final.  See 38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.
 
Evidence of record at the time of the April 2003 decision included service treatment records, VA medical records and examination, and various lay statements.
 
Evidence added to the record since April 2003 includes a private treatment record from Dr. S.K., dated in November 2007, which found that the Veteran had "significant anxiety/fear/depression regarding his injury."  It is unclear if this statement is in regards to his in-service motor vehicle accidents or his 2005 low back fracture.  A January 2008 VA treatment note diagnosed the Veteran with a history of psychosis, and impulse control disorder.  It further noted that he had re-injured his low back and that his mood disorder was secondary to chronic pain.  While neither of these records provide statements that the Veteran has a current psychiatric disability that is directly or secondarily related to his service, they suggest the possibility that he suffers from depression secondary to a back disorder.
 
As evidence relating a current disorder to service is material in that it relates to an unestablished fact and raises a reasonable possibility of substantiating the claim, the claim is reopened.  38 U.S.C.A. § 5108.
 
Right Leg Disorder
 
In a November 1979 rating decision, the Veteran was granted service connection for a laceration to his right lower extremity.
 
In a May 2000 rating decision, the RO denied entitlement to service connection for a right leg condition, finding, that there was no record of a right leg "chronic disability subject to service connection."  The Veteran did not appeal this decision and it is final.  See 38 U.S.C.A. § 7105 ; 38 C.F.R. § 20.1103.
 
Evidence of record at the time of the May 2000 decision included service treatment records, VA medical records and examination, and various lay statements.
 
Evidence added to the record since May 2000 includes treatment records which diagnose lower extremity radiculopathy.  A June 2007 VA examination noted that the Veteran had bilateral posterior thigh and calf radicular pain from his lumbar spine.  A February 2008 VA examination revealed absent bilateral ankle reflexes.  During his May 2011 Board hearing, the Veteran's brother testified that he had gone to visit the appellant following his second motorcycle accident and that he "walked like he had a stroke or something.  He just couldn't walk anymore."  His brother further testified that the Veteran complained of numbness in his right leg while he was in the hospital in 1979.
 
Here, the evidence provided after May 2000 includes evidence that the claimant has paresthesias of his lower extremities, and his brother has provided testimony that the Veteran has complained of numbness since his injury in service.  His brother also testified that he witnessed the Veteran with an abnormal gait just subsequent to his accident.  As evidence of a current disorder, and evidence relating a current disorder to service or a service-connected disability is material in that it relates to an unestablished fact and raises a reasonable possibility of substantiating the claim, the claim is reopened.  38 U.S.C.A. § 5108.  The evidence indicates that the Veteran's right lower extremity disorder may be intertwined with his lumbar strain disability, and both issues are addressed in the remand.
 
Diabetes Mellitus and Hypertension
 
In an April 2003 rating decision VA denied entitlement to service connection for diabetes mellitus and hypertension.  Regarding his claim of entitlement to service connection for diabetes mellitus, the RO noted the Veteran was not diagnosed with diabetes in service or within one year of discharge from active duty.  Additionally, the RO found that there was no evidence the Veteran was exposed to Agent Orange or served in Vietnam.  Regarding his claim of entitlement to service connection for hypertension, the RO noted the Veteran was not diagnosed or treated for hypertension in service or within one year of discharge from service.  The RO additionally found that the evidence of record did not include a nexus between his currently diagnosed hypertension and service.  The Veteran did not appeal these decisions and they are final.  See 38 U.S.C.A. § 7105 ; 38 C.F.R. § 20.1103.
 
Evidence of record at the time of the April 2003 decision included service treatment records, VA medical records and examination, and various lay statements.  Treatment records note a family history of hypertension and diabetes mellitus.  In January 1988, he reported having hypertension in the past, but denied a history of diabetes mellitus.  In February 1988, a physician instructed the Veteran that he needed to lose weight, and to reduce his salt and sugar (sweets) intake.  
 
Evidence added to the record since April 2003 includes Board hearing testimony, VA treatment records, private treatment records, and a VA examination.  During his 2011 Board hearing the Veteran presented a new theory of entitlement to service connection for diabetes mellitus.  He stated that he believed he developed diabetes mellitus due to his inability to exercise due to his service connected lumbar disability.  VA treatment records show that the Veteran was diagnosed with diabetes mellitus in 1994.  During a February 2008 VA examination, the Veteran stated he was diagnosed with hypertension in 1977 while being treated for head injuries.  He stated he was started on medication at that time but one year later was told his hypertension had been caused by his injuries and that his blood pressure was back to normal.  He stated he was started back on medication for high blood pressure in 1982.  He was started on a diabetic diet, but his weight had increased from 240 to 260 since 2006.  The examiner noted the Veteran's diabetes mellitus was adult onset, and that he was diagnosed 14 years after discharge from service.  In June 2004, he provided additional VA treatment records from 1985, which noted he had mild high blood pressure and where he reported having stopped taking blood pressure medicine 8 months prior.
 
The Board notes that the RO has not previously addressed the Veteran's new theory of entitlement to service connection for diabetes mellitus secondary to his lumbar strain secondary to a lack of exercise; however, separate theories in support of a claim for a particular benefit are not equivalent to separate claims.  A final denial on one theory is a final denial on all theories.  As such, new and material evidence is necessary to reopen a claim for the same benefit asserted under a different theory.  Robinson v. Mansfield, 21 Vet App 545 (2008).  While the Veteran presented this new theory of entitlement, there continues to be no new evidence suggesting that these disorders began in or were aggravated by service.  Such evidence, therefore does not raise a reasonable possibility of substantiating the claim and is therefore not material.  
 
VA treatment records, private treatment records and the VA examination provided after the April 2003 rating decision do not provide evidence suggestive of a nexus between the Veteran's current diabetes mellitus and hypertension and his service.  His statements during the February 2008 examination that he was diagnosed with hypertension in 1977 were previously addressed by the RO.  The RO in 2003, found that the Veteran was not treated or diagnosed with hypertension in service or within one year of discharge from active duty.  Treatment records from 2006 indicate a family history of diabetes mellitus and hypertension.  The VA examiner additionally noted that the Veteran's diabetes mellitus was adult onset, and did not relate either disorder to service. 
 
Hence, the evidence submitted after the Veteran's April 2003 rating decision does not provide a reasonable possibility of substantiating his claims of entitlement to service connection for diabetes mellitus or hypertension.  The record does not contain competent evidence which suggests in-service incurrence, nor does it show that hypertension or diabetes mellitus were compensably disabling within one year of separation from active duty, nor does it include evidence of exposure to Agent Orange or that his disabilities are secondary to a service-connected condition.  The claims to reopen claims of entitlement to service connection for hypertension and diabetes mellitus must be denied.
 
 
ORDER
 
New and material evidence having been received, the claim of entitlement to service connection for a neck disability is reopened. 
 
New and material evidence having been received, the claim of entitlement to service connection for an acquired psychiatric disability is reopened. 
 
New and material evidence having been received, the claim of entitlement to service connection for a right leg disorder is reopened
 
New and material evidence has not been submitted to reopen the Veteran's claim of entitlement to service connection for diabetes mellitus, to include as due to herbicide exposure.  The petition to reopen is denied. 
 
New and material evidence has not been submitted to reopen the Veteran's claim of entitlement to service connection for hypertension.  The petition to reopen is denied. 
 
 
REMAND
 
In August 2008, the Veteran filed a notice of disagreement with 8 of the 15 issues addressed in the July 2008 rating decision.  His representative provided a cover letter to the August 2008 notice of disagreement which stated that the Veteran was contesting all of the issues addressed in the July 2008 rating decision.  As the representative's notice of disagreement was timely, the Board finds that the Veteran should have been provided a Statement of the Case for all 15 issues.  In cases where a timely notice of disagreement has been received, the appellate process has commenced and the Veteran is entitled to a statement of the case on the issues.  See Manlincon v. West, 12 Vet. App. 238 (1999).  Thus, the issues of whether new and material evidence has been submitted to reopen claims of entitlement to service connection for visual impairment, a right shoulder injury, and headaches; entitlement to service connection for arthritis of the hands, and left arm numbness; and entitlement to a total disability evaluation based on individual unemployability must be remanded to the RO for additional action.
 
Regarding the remaining issues on appeal, VA is obliged to provide a medical opinion when the record contains competent evidence that the claimant has a current disability or signs and symptoms of a current disability; the record indicates that the disability or signs and symptoms of disability may be associated with active service; and the record does not contain sufficient information to make a decision on the claim.  38 U.S.C.A. § 5103A(d) ; 38 C.F.R. § 3.159(c)(4).  Admittedly, the threshold for the duty to provide a medical opinion is rather low.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  
 
Entitlement to a total disability evaluation based on individual unemployability 
 
Regarding the Veteran's claim of entitlement to a total disability evaluation based on individual unemployability on September 14, 2010, the VA Department of Veterans Benefits Administration (VBA) issue Training Letter (TL) 10-07, SUBJ: Adjudication of Claims for Total Disability Based on Individual Unemployability (TDIU).  The TL indicated that, "notwithstanding any favorable medical evidence or opinion indicating that the Veteran is unemployable due to service-connected disabilities, a total disability evaluation based on individual unemployability due to service connected disorders may not be granted if the evidence otherwise shows that the Veteran is engaged in, or capable of being engaged in, gainful employment.  
 
Accordingly, a VA Form 21-8940, Veteran's Application for Increased Compensation based on Unemployability, should still be forwarded to the Veteran if a request for a TDIU evaluation is expressly raised by the Veteran or reasonably raised by the evidence of record."  Further, "Once the VA Form 21-8940 is received and former employers are identified, then VA Form 21-4192, Request for Employment Information in Connection with Claim for Disability Benefit, will be forwarded to the former employers listed on the form.  The VA Form 21-4192 requests that the employer provide information about the Veteran's job duties, on-the-job concessions, date of and reason for job termination, etc.  A TDIU evaluation should not be denied solely because an employer failed to return a completed VA Form 21-4192." 
 
Lumbar Strain
 
There is evidence in the claims file that the Veteran re-injured his low back at work and was in receipt of Worker's Compensation benefits.  See, e.g., a July 16, 2007, report from C.M. Schade, M.D.  On remand, the RO/AMC should attempt to obtain any relevant Worker's Compensation records.  Additionally, during a February 2008 VA examination it was noted the Veteran was "on disability" for his lumbar spine.  The RO/AMC should determine if the Veteran is in receipt of Social Security disability benefits.  While Social Security records are not controlling for VA determinations, they may be "pertinent" to VA claims.  See Murincsak v. Derwinski, 2 Vet. App. 363 (1992).  Hence, when VA is put on notice of the existence of pertinent Social Security records, as here, it must seek to obtain those records before proceeding with the appeal.  Id.  

The Veteran was last provided a VA examination in February 2008.  The examiner did not review the claims file and the Veteran did not provide his recent history of a fractured vertebrae in October 2006.  As additional treatment records are sought, and the Veteran suffered an intervening injury, the Veteran should be afforded a current VA examination.  The examiner should address if the Veteran's new injury and its manifested symptoms can be distinguished from his service-connected injury.
 
Neck Injury
 
While the evidence was sufficient to reopen a claim of entitlement to service connection for a neck injury, since being diagnosed with a cervical spine disorder the Veteran has not been provided a VA examination which addresses the etiology of any currently diagnosed neck disorder.   On remand, he should be provided a VA examination which must address that question.

Right Leg Disorder 
 
In-service treatment records show that the Veteran complained of and was treated for an injury to his right leg following a motor vehicle accident.  The Veteran and his brother have testified that he was unable to walk correctly following his accident, and the appellant has stated he has had on-going leg problems since the time of his accident.  Treatment records indicate that the Veteran has some paresthesias in his extremities.  It is unclear if his numbness, or complaints of radiating pain are symptoms associated with his lumbar disorder, symptoms of a separate right leg disability, or are due to diabetic neuropathy.  Given the indication in the record that the Veteran's right leg paresthesias may be due to his lumbar spine disability, these issues are intertwined.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (two issues are "inextricably intertwined" when they are so closely tied together that a final Board decision on one issue cannot be rendered until the other issue has been considered).  On remand, the Veteran should be afforded a VA examination to determine the etiology of any right leg disorder.


Right Arm Numbness
 
Treatment records in the claims file indicate that the Veteran's right arm numbness may be due to radiculopathy.  As such, his claim for right arm numbness is intertwined with his claim for entitlement to service connection for a neck injury.  Id.  The VA examination provided for the Veteran's claimed neck injury should address any cervical radicular symptoms as well.  The record also indicates the Veteran may suffer from diabetic neuropathy.  The relationship between diabetic neuropathy and any right arm numbness must be addressed.
 
Psychiatric disorder
 
During his Board hearing, the Veteran indicated he has received treatment for his psychiatric disorders, to include depression, from an Employee Assistance Program in Coppell, Texas.  He indicated in treatment records that he was receiving private psychiatric care as well, and he should be asked to provide information regarding that treatment.  Additionally, the Veteran should be provided a VA psychiatric examination to determine if any current acquired psychiatric disorder is the result of the Veteran's in-service motor vehicle accidents or is due to his service-connected low back disorder.
 
Left Rotator Cuff
 
The Veteran contends that his left shoulder was injured during multiple motor vehicle accidents in service.  His service treatment records include complaints of left arm, right leg and back injuries in a motorcycle accident.  He currently has a diagnosis of left rotator cuff impingement.  There is an indication that he suffered an additional shoulder injury in 2005.  He has not been afforded a VA examination.  On remand, the Veteran should be provided a VA examination addressing the etiology of any current disorder.
 

Additional Considerations
 
During his May 2011 Board hearing, while discussing treatment for his claimed psychiatric and lumbar disorders, the Veteran reported receiving treatment through Kaiser Permanente, and through his employment with the United States Postal Service and the Employee Assistance Program.  He also reported receiving treatment at Colorado and Charleston Methodist Hospitals.  The claims file also does not contain the treatment records from the Veteran's hospitalization at the Long Beach Naval Hospital.  On remand, the RO/AMC should attempt to obtain these treatment records.  
 
Ongoing  VA treatment records should also be obtained.  38 U.S.C.A. § 5103A(c) (West 2002); Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim.)
 
Accordingly, the case is REMANDED for the following action:
 
1.  The AMC/RO should contact the Veteran and obtain the names, addresses and approximate dates of treatment for all medical care providers, VA and non-VA, that treated the appellant for his claimed disabilities, to include any records from the United States Postal Service Employee Assistance Program, Kaiser Permanente, Charleston and Colorado Methodist Hospitals, Long Beach Naval Hospital, and any other VA, government or private provider which the appellant may identify..  After the Veteran has signed any required releases, those records not already associated with the claims folder, should be obtained and associated with the claims folder.  All attempts to procure records should be documented in the file.  If the AMC/RO cannot locate such records, the AMC/RO must specifically document the attempts that were made to locate them, and explain in writing why further attempts to locate or obtain any government records would be futile.  The AMC/RO must then: (a) notify the Veteran of the specific records that it is unable to obtain; (b) explain the efforts VA has made to obtain that evidence; and (c) describe any further action it will take with respect to the claim.  The Veteran must then be given an opportunity to respond.
 
2.  The Veteran should be requested to identify whether he was ever awarded worker's compensation for any claimed disorder.  If so, he must identify the disorder for which compensation was provided and identify the jurisdiction which awarded the benefit.  Thereafter, the RO must undertake appropriate action.

3.  The RO/AMC should obtain from the Social Security Administration records pertinent to any Social Security disability benefits claim the Veteran has filed, as well as the medical records relied upon concerning that claim.  If medical evidence utilized in processing such claim is not available, that fact should be documented by the Social Security Administration and notice entered in the claims folder.  Any subsequent disability determinations, as well as the records upon which those determinations were made, should also be requested.  If the AMC/RO cannot locate such records, the AMC/RO must specifically document the attempts that were made to locate them, and explain in writing why further attempts to locate or obtain any government records would be futile.  The AMC/RO must then: (a) notify the Veteran of the specific records that it is unable to obtain; (b) explain the efforts VA has made to obtain that evidence; and (c) describe any further action it will take with respect to the claim.  The Veteran must then be given an opportunity to respond.
 
4.  The RO/AMC should forward a VA Form 21-8940 to the Veteran for him to complete.  Subsequently the RO/AMC should forward VA Form 21-4192, Request for Employment Information in Connection with Claim for Disability Benefit, to all named employers listed on the Veteran's submitted VA Form 21-8940.
 
5.  Thereafter, the Veteran should be afforded a VA psychiatric examination to determine the etiology of any an diagnosed acquired psychiatric disorder.  All indicated tests and studies are to be performed.  A comprehensive social, educational, legal and occupational history is to be obtained.  Prior to the examination, the claims folder and a copy of this remand must be made available to and reviewed by the examining psychiatrist.
 
The examiner must opine whether it is at least as likely as not, i.e., there is at least a 50/50 probability, that the Veteran suffers from a psychiatric disorder as a result of service, to include as a result of his in-service motor vehicle accidents.  If not, the examiner must opine whether it is at least as likely as not, i.e., there is at least a 50/50 probability, that the Veteran suffers from a psychiatric disorder is caused or aggravated by his lumbar strain with healed compression fractures at D12, L1 and L2.  The examiner must opine how any diagnosed psychiatric disorder affects the appellant's ability to work.  A complete rationale must be provided for all opinions expressed.
 
6.  The Veteran should be afforded VA orthopedic and neurological examinations to determine the etiology of any diagnosed cervical disorder, left rotator cuff disorder, right leg disorder, and upper extremity numbness.  All indicated diagnostic or clinical tests should be conducted.  The claims folders must be made available to the examiners for review as part the examination, as well as a copy of this remand. 
 
Following an examination and a review of the evidence the examiners are to opine whether it is at least as likely as not, that is, is there at least a 50/50 chance that any diagnosed cervical, left rotator cuff, right leg disorder, and/or upper extremity numbness is related to the Veteran's active service, to include his motor vehicle accidents.  The examiner must opine how any diagnosed cervical, left rotator cuff, right leg, and upper extremity disorder individually affects the appellant's ability to work.  A complete rationale must be provided for all opinions expressed.
 
7.  The Veteran should also be afforded a VA spine examination to determine the current severity of his a lumbar strain, with healed compression fractures at D12, L1 and L2.  The claims folder and a copy of this remand are to be made available for the examiner to review.  In accordance with the latest worksheets for rating spine disorders, the examiner is to provide a detailed review of the Veteran's pertinent medical history, current complaints, and the nature and extent of his lumbar strain with healed compression fractures at D12, L1 and L2.  The examiner should note the Veteran's October 2006 vertebrae fracture and, if possible, differentiate which lumbar symptoms are associated with the Veteran's service-connected lumbar strain with healed compression fractures at D12, L1 and L2 and which are not related.  The examiner should opine whether it is at least as likely as not that that any lower extremity numbness is caused or aggravated by the service connected lumbar strain with healed compression fractures at D12, L1 and L2.  If any lower extremity numbness is due to a different disorder, to include due to diabetic neuropathy that fact must be so stated.  The examiner must address how, if at all, the service connected lumbar strain with healed compression fractures at D12, L1 and L2, and any associated radiculopathy affects the appellant's ability to work.  A complete rationale for any opinions expressed must be provided.
 
8.  The Veteran should be notified that it is his responsibility to report for the examination and to cooperate in the development of the claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158 , 3.655 (2011). 
 
9.  The AMC/RO shall issue a statement of the case with regard to the issues whether new and material evidence has been submitted to reopen claims of entitlement to service connection for visual impairment, a right shoulder injury, headaches, arthritis of the hands; entitlement to service connection for left arm numbness; and entitlement to a total disability evaluation based on individual unemployability.  If, and only if, the Veteran completes his appeal by filing a timely substantive appeal on the aforementioned issues should this claim be returned to the Board.  38 U.S.C.A. § 7104  (West 2002 & Supp. 2011). 
 
10.  Upon completion of the above requested development and any additional development deemed appropriate, the RO/AMC should readjudicate the issues of entitlement to service connection for a neck injury, an acquired psychiatric disorder, a left rotator cuff disorder, and right arm numbness; whether new and material evidence has been submitted to reopen claims of entitlement a right leg disorder, diabetes mellitus, and hypertension; and entitlement to a rating in excess of 20 percent for a lumbar strain with healed compression fractures at D12, L1 and L2.  All applicable laws and regulations should be considered.  If the benefits sought on appeal remain denied, the appellant and his representative are to be provided with a Supplemental Statement of the Case.  An appropriate period of time should be allowed for response.
 
The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


______________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


